NUMBER 13-15-00019-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

SKY VIEW AT LAS PALMAS, LLC
AND ILAN ISRAELY,                                                      Appellants,

v.

ROMAN GERONIMO MARTINEZ MENDEZ
& SAN JACINTO TITLE SERVICES
OF RIO GRANDE VALLEY, LLC,                                          Appellees.


             On appeal from the 370th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                       MEMORANDUM OPINION
            Before Justices Benavides, Longoria, and Perkes
              Memorandum Opinion by Justice Benavides

      Appellants, Sky View at Las Palmas, LLC and Ilan Israely, perfected an appeal

from a judgment entered by the 370th District Court of Hidalgo County, Texas, in cause

number C-1401-10-G(4). The parties have filed a joint motion to dismiss the appeal on
grounds that all matters in controversy between them in this cause have been settled.

The parties request that this Court dismiss the appeal.

      The Court, having considered the documents on file and the joint motion to

dismiss, is of the opinion that the motion should be granted. See TEX. R. APP. P. 42.1(a).

The joint motion to dismiss is granted, and the appeal is hereby DISMISSED.             In

accordance with the agreement of the parties, costs are taxed against the party incurring

same. See TEX. R. APP. P. 42.1(d) ("Absent agreement of the parties, the court will tax

costs against the appellant."). Having dismissed the appeal at the parties’ request, no

motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                              GINA M. BENAVIDES,
                                                              Justice


Delivered and filed the
7th day of March, 2019.




                                            2